ORDER
The Court having considered the Petition for Reinstatement of Neil W. Steinhorn and the Response filed thereto by the Attorney Grievance Commission consenting to the reinstatement in the above-captioned case, it is this 11th day of October, 2007,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the Petition be, and the same is hereby GRANTED, and the Petitioner, Neil W. Steinhorn, upon taking in open court and subscribing to the oath of attorneys required by Maryland Code (2004), Business Occupations and Professions Article, Section 10-212, is reinstated as a member of the Bar of Maryland to the practice of law in this State, and it is further
ORDERED, that the Clerk of this Court shall replace the name of Neil Steinhorn on the registry of attorneys in this Court and certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and to the Clerks of all judicial tribunals in this State, and it is further
ORDERED, that pursuant to Rule 11 of the Rules Governing Admission to the bar of Maryland, the Petitioner shall satisfactorily complete the next course of professionalism given by the Maryland State Bar Association.